COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00280-CV

In the Interest of S.D.and G.D.,         §   From the 442nd District Court
Minor Children
                                         §   of Denton County (2010-61222-393)

                                         §   January 5, 2017

                                         §   Opinion by Justice Gabriel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.    The judgment is modified by

deleting the words “compounded annually” from the language of the order

providing postjudgment interest on the judgment for child support arrearages “at

the rate of six percent (6%), compounded annually,” and substituting in their

place the words “simple interest annually.” This judgment is further modified by

deleting the following sentence: “This award for attorney’s fees is collectable as

child support.” It is ordered that the judgment of the trial court is affirmed as

modified.

      It is further ordered that appellant Mother shall bear the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Lee Gabriel
    Justice Lee Gabriel